Citation Nr: 1533512	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from February 1962 to December 1965, and had additional service (with periods of active duty for training (ACDUTRA)) in the Navy Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran.

The Veteran claims he has a hearing loss that started during his active duty service; he also relates his hearing loss to his Reserve service.  Inasmuch as only active duty Reserve service (to include ACDUTRA and inactive duty training (INACDUTRA)) is qualifying service to establish service connection, certain development to ascertain line of duty status is required for proper consideration of the claim, to include identification of the period(s) of active duty service (ACDUTRA and INACDUTRA) during which the disability is claimed to have been incurred or aggravated, whether he was in line of duty during such periods, and the nature of his duties during such periods (i.e., whether they are consistent with his exposure to the etiological factors alleged).  Development to date has included securing service treatment records (STRs) pertaining to the Reserve service; however, the periods of ACDUTRA and INACDUTRA to which the current disabilities are allegedly attributed, the Veteran's status (whether he was in line of duty) and duties at such times have not been identified/verified.  A remand for such development is necessary.  

In addition, on December 2011 VA examination, the examiner opined that, given the Veteran's report of onset of hearing loss 36 years postservice and his normal whispered voice test on December 1965 service separation (and on March 1970 and January 1971 examinations in the Naval Reserves), his hearing loss is less likely related to noise exposure or acoustic trauma in service.   In February 2012 however, the Veteran's private physician opined that there is a "strong relationship" between the Veteran's pattern of hearing loss and the "significant" noise exposure he experienced in service.   In light of the conflicting medical evidence outlined above (and because the December 2011 VA examiner did not address the Veteran's pattern of hearing loss or identify the etiology for the hearing loss considered more likely), the Board finds that an examination to secure an adequate VA medical opinion in the matter is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all periods of active duty Reserve service (including ACDUTRA and INACDUTRA) during which he alleges his hearing loss was incurred or aggravated, and the nature of the claimed nexus between his hearing loss and such periods of active duty Reserve service (the factors in service which caused or aggravated the hearing loss, and how he was exposed to the factors).

2.  The AOJ should then arrange for verification of all periods of the Veteran's active service (to include ACDUTRA and INACDUTRA) alleged, and confirmation of his exposure to the alleged etiological factors for the hearing loss during such periods (to include the nature of his duties during the specified periods).  

3.  The AOJ should then arrange for the Veteran's record to be forwarded to an audiologist or otologist for review and an advisory medical regarding the likely etiology of the Veteran's bilateral hearing loss. The consulting provider should be advised of the periods of active service/ACDUTRA/INACDUTRA that have been verified, and the nature of the Veteran's duties (and alleged etiological factors for the hearing loss).   Based on review of the record, the examiner should provide opinions that respond to the following:

(a) Identify the most likely etiology for the Veteran's bilateral hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service, to include verified periods of ACDUTRA or INACDUTRA (and exposure to noise trauma therein),?  

(b) If the  bilateral hearing loss is determined to not likely be due to exposure to noise trauma in service identify the etiology considered more likely and why that is so.

The examiner must explain the rationale for all opinions. The rationale should include comment on  the Veteran's pattern of hearing loss and also comment on the February 2012 private opinion suggesting that the Veteran's pattern of hearing loss is consistent with noise trauma in service.  

4.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






